DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference character #59 “electrical charging ring” (Paragraph 0041).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 10 and 20 are objected to because of the following informalities:
Claim 10 recites “from a groups”, this should read “from a group”.
Claim 20 recites “based on predict a cell sorting”, this should read “based on a predicted cell sorting”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Albitar et al. (US 2016/0169786) in view of Kumar et al. (US 2018/0247195). 
Regarding claim 1, Albitar et al. (US 2016/0169786) teaches a method of configuring a biological cell analysis sorting machine (Paragraph 0004 lines 1-9), wherein the biological cell analysis sorting machine comprises a flow cytometry system (Fig. 1 #106 “flow cytometer”) and a cell analytics sorting system (Paragraph 0017 lines 1-3), for conducting a sorting experiment comprising: 
analyzing results of a sorting experiment (Paragraph 0044 lines 1-13) performed by the biological cell analysis sorting machine to detect configuration issues (Paragraph 0044 lines 13-20); 
performing an analysis of historical data (Paragraph 0024 lines 1-21) of prior sorting experiments (Paragraph 0095 lines 1-5) and associated configuration settings (Paragraph 0053 lines 1-9); 
determining updated configuration settings (Paragraph 0061 lines 1-3) for the biological cell analysis sorting machine based on the performed analysis (Paragraph 0043 lines 9-28); and 
configuring the biological cell analysis sorting machine with the updated configuration settings (Paragraph 0061 lines 1-3) and conducting a desired experiment (Paragraph 0043 lines 9-28).
Albitar et al. (US 2016/0169786) lacks teaching performing an analysis on a corpus of documents pertaining to the sorting experiment based on the detected configuration issues. 
Kumar et al. (US 2018/0247195) teaches a method of configuring a biological cell analysis sorting machine (Paragraph 0045 lines 1-8) comprising performing an analysis on a corpus of documents (Paragraph 0301 lines 1-5) pertaining to the sorting experiment based on a detected configuration issue (Paragraph 0093 lines 1-3, 11-21). Kumar et al. explains that computerized algorithms for flow cytometry data analysis enables more consistent gating results (Paragraph 0093 lines 11-15), and explains how software applications are used with digital processing devices in order to retrieve, present, and traverse information resources on the web (Paragraph 0301 lines 1-5). Therefore the flow cytometry data analysis includes information from resources from different documents across the web, thus providing a more informed analysis. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Albitar et al. (US 2016/0169786) to include performing an analysis on a corpus of documents pertaining to the sorting experiment based on detected configuration issues as taught by Kumar et al. (US 2018/0247195) in order to perform a more thorough analysis, which would lead to a more accurate determination of the updated configuration settings.  
Regarding claim 3, Albitar et al. (US 2016/0169786) teaches a method further comprising: 
determining updated configuration settings using a machine learning system (Paragraph 0011 lines 12-19), wherein the machine learning system is trained (Paragraph 0043 lines 6-9) using configuration settings from prior sorting experiments (Paragraph 0095 lines 1-5) for particular cell types (Paragraph 0061 lines 1-5). 
Regarding claim 4, Albitar et al. (US 2016/0169786) teaches a method wherein the updated configuration settings (Paragraph 0061 lines 1-3) are selected based upon a cell type (Paragraph 0061 lines 3-5). 
Regarding claim 5, Albitar et al. (US 2016/0169786) teaches a method further comprising: 
providing a list of updated configuration settings (Paragraph 0056 lines 2-5) by the machine learning system; 
ranking the updated configuration settings (Paragraph 0056 lines 5-10, Paragraph 0043 lines 12-14) for the flow cytometry system based on a predicted cell sorting efficiency (Paragraph 0043 lines 15-18) for collected cell types; and 
when the cell sorting efficiency is not achieved (Paragraph 0043 lines 19-21), implementing an alternative ranked updated configuration setting (Paragraph 0043 lines 20-21) until the cell sorting efficiency is achieved (Paragraph 0043 lines 19-21). 
Regarding claim 6, Albitar et al. (US 2016/0169786) teaches a method further comprising: 
evaluating cell sorting results based upon a determined experimental error (Paragraph 0054 line 1-Paragraph 0055 line 1, “error rate”); 
providing the experimental error as feedback (Paragraph 0052 lines 3-9) to the biological cell analysis sorting machine; and 
modifying the configuration settings to reduce the experimental error (Paragraph 0052 lines 7-22). 
Regarding claim 7, Albitar et al. (US 2016/0169786) teaches a method wherein the biological cell analysis sorting machine is configured to sort cells based on the presence of two to six biomarkers (Paragraph 0060 lines 2-20). 
Regarding claim 8, Albitar et al. (US 2016/0169786) teaches a method wherein the historical data comprises flow cytometry sorting experiments (Paragraph 0095 lines 1-3) from one or more from a group of scientific literature, lab protocols, academic institutions, research institutions, and previously conducted sorting experiments by the flow cytometry system (Paragraph 0095 lines 1-5). 
Regarding claim 9, Albitar et al. (US 2016/0169786) teaches a system for configuring a biological cell analysis sorting machine (Paragraph 0004 lines 1-9), wherein the biological cell analysis sorting machine comprises a flow cytometry system (Fig. 1 #106 “flow cytometer”) and a cell analytics sorting system (Paragraph 0017 lines 1-3) for conducting a sorting experiment, the system comprising at least one processor (Paragraph 0043 lines 1-6) configured to: 
analyze results of a sorting experiment (Paragraph 0044 lines 1-13) performed by the biological cell analysis sorting machine to detect configuration issues (Paragraph 0044 lines 13-20); 
perform an analysis of historical data (Paragraph 0024 lines 1-21) of prior sorting experiments (Paragraph 0095 lines 1-5) and associated configuration settings (Paragraph 0053 lines 1-9); 
determine updated configuration settings (Paragraph 0061 lines 1-3) for the biological cell analysis sorting machine based on the performed analysis (Paragraph 0043 lines 9-28); and 
configure the biological cell analysis sorting machine with the updated configuration settings (Paragraph 0061 lines 1-3) and conducting a desired experiment (Paragraph 0043 lines 9-28). 
Albitar et al. (US 2016/0169786) lacks teaching performing an analysis on a corpus of documents pertaining to the sorting experiment based on the detected configuration issues. 
Kumar et al. (US 2018/0247195) teaches a system for configuring a biological cell analysis sorting machine (Paragraph 0045 lines 1-8) comprising performing an analysis on a corpus of documents (Paragraph 0301 lines 1-5) pertaining to the sorting experiment based on a detected configuration issue (Paragraph 0093 lines 1-3, 11-21). Kumar et al. explains that computerized algorithms for flow cytometry data analysis enables more consistent gating results (Paragraph 0093 lines 11-15), and explains how software applications are used with digital processing devices in order to retrieve, present, and traverse information resources on the web (Paragraph 0301 lines 1-5). Therefore the flow cytometry data analysis includes information from resources from different documents across the web, thus providing a more informed analysis. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Albitar et al. (US 2016/0169786) to include performing an analysis on a corpus of documents pertaining to the sorting experiment based on detected configuration issues as taught by Kumar et al. (US 2018/0247195) in order to perform a more thorough analysis, which would lead to a more accurate determination of the updated configuration settings.  
Regarding claim 11, Albitar et al. (US 2016/0169786) teaches a system wherein the at least one processor (Paragraph 0043 lines 1-6) is further configured to: 
determine updated configuration settings using a machine learning system (Paragraph 0011 lines 12-19), wherein the machine learning system is trained (Paragraph 0043 lines 6-9) using configuration settings from prior sorting experiments (Paragraph 0095 lines 1-5) for particular cell types (Paragraph 0061 lines 1-5). 
Regarding claim 12, Albitar et al. (US 2016/0169786) teaches a system wherein the updated configuration settings (Paragraph 0061 lines 1-3) are selected based upon a cell type (Paragraph 0061 lines 3-5). 
Regarding claim 13, Albitar et al. (US 2016/0169786) teaches a system wherein the at least one processor (Paragraph 0043 lines 1-6) is further configured to: 
provide a list of updated configuration settings (Paragraph 0056 lines 2-5) by the machine learning system; 
rank the updated configuration settings (Paragraph 0056 lines 5-10, Paragraph 0043 lines 12-14) for the flow cytometry system based on a predicted cell sorting efficiency (Paragraph 0043 lines 15-18) for collected cell types; and 
when the cell sorting efficiency is not achieved (Paragraph 0043 lines 19-21), implement an alternative ranked updated configuration setting (Paragraph 0043 lines 20-21) until the cell sorting efficiency is achieved (Paragraph 0043 lines 19-21). 
Regarding claim 14, Albitar et al. (US 2016/0169786) teaches a system wherein the at least one processor (Paragraph 0043 lines 1-6) is further configured to: 
evaluate cell sorting results based upon a determined experimental error (Paragraph 0054 line 1-Paragraph 0055 line 1, “error rate”); 
provide the experimental error as feedback (Paragraph 0052 lines 3-9) to the biological cell analysis sorting machine; and 
modify the configuration settings to reduce the experimental error (Paragraph 0052 lines 7-22). 
Regarding claim 15, Albitar et al. (US 2016/0169786) teaches a system wherein the biological cell analysis sorting machine is configured to sort cells based on the presence of two to six biomarkers (Paragraph 0060 lines 2-20). 
Regarding claim 16, Albitar et al. (US 2016/0169786) teaches a system wherein the historical data comprises flow cytometry sorting experiments (Paragraph 0095 lines 1-3) from one or more from a group of scientific literature, lab protocols, academic institutions, research institutions, and previously conducted sorting experiments by the flow cytometry system (Paragraph 0095 lines 1-5). 
Regarding claim 17, Albitar et al. (US 2016/0169786) teaches a computer program product (Paragraph 0024 lines 7-8) for configuring a biological cell analysis sorting machine (Paragraph 0004 lines 1-9), wherein the biological cell analysis sorting machine comprises a flow cytometry system (Fig. 1 #106 “flow cytometer”) and a cell analytics sorting system (Paragraph 0017 lines 1-3) for conducting a sorting experiment, the computer program product comprising a computer readable storage medium (Paragraph 0024 lines 7-8) having program instructions (Paragraph 0024 lines 8-10) embodied therewith, the program instructions executable by a computer (Paragraph 0024 lines 8-26) to cause the computer to: 
analyze results of a sorting experiment (Paragraph 0044 lines 1-13) performed by the biological cell analysis sorting machine to detect configuration issues (Paragraph 0044 lines 13-20); 
perform an analysis of historical data (Paragraph 0024 lines 1-21) of prior sorting experiments (Paragraph 0095 lines 1-5) and associated configuration settings (Paragraph 0053 lines 1-9); 
determine updated configuration settings (Paragraph 0061 lines 1-3) for the biological cell analysis sorting machine based on the performed analysis (Paragraph 0043 lines 9-28); and 
configure the biological cell analysis sorting machine with the updated configuration settings (Paragraph 0061 lines 1-3) and conducting a desired experiment (Paragraph 0043 lines 9-28). 
Albitar et al. (US 2016/0169786) lacks teaching performing an analysis on a corpus of documents pertaining to the sorting experiment based on the detected configuration issues. 
Kumar et al. (US 2018/0247195) teaches a computer program product (Paragraph 0291 lines 1-12) for configuring a biological cell analysis sorting machine (Paragraph 0045 lines 1-8) comprising performing an analysis on a corpus of documents (Paragraph 0301 lines 1-5) pertaining to the sorting experiment based on a detected configuration issue (Paragraph 0093 lines 1-3, 11-21). Kumar et al. explains that computerized algorithms for flow cytometry data analysis enables more consistent gating results (Paragraph 0093 lines 11-15), and explains how software applications are used with digital processing devices in order to retrieve, present, and traverse information resources on the web (Paragraph 0301 lines 1-5). Therefore the flow cytometry data analysis includes information from resources from different documents across the web, thus providing a more informed analysis. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Albitar et al. (US 2016/0169786) to include performing an analysis on a corpus of documents pertaining to the sorting experiment based on detected configuration issues as taught by Kumar et al. (US 2018/0247195) in order to perform a more thorough analysis, which would lead to a more accurate determination of the updated configuration settings.  
Regarding claim 19, Albitar et al. (US 2016/0169786) teaches a computer program product wherein the program instructions (Paragraph 0024 lines 8-10) are executable to: 
determine updated configuration settings using a machine learning system (Paragraph 0011 lines 12-19), wherein the machine learning system is trained (Paragraph 0043 lines 6-9) using configuration settings from prior sorting experiments (Paragraph 0095 lines 1-5) for particular cell types (Paragraph 0061 lines 1-5). 
Regarding claim 20, Albitar et al. (US 2016/0169786) teaches a computer program product wherein the program instructions are executable (Paragraph 0024 lines 8-10) to: 
provide a list of updated configuration settings (Paragraph 0056 lines 2-5) by the machine learning system; 
rank the updated configuration settings (Paragraph 0056 lines 5-10, Paragraph 0043 lines 12-14) for the flow cytometry system based on predict a cell sorting efficiency (Paragraph 0043 lines 15-18) for collected cell types; and 
when the cell sorting efficiency is not achieved (Paragraph 0043 lines 19-21), implement an alternative ranked updated configuration setting until the cell sorting efficiency is achieved (Paragraph 0043 lines 19-21). 
Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Albitar et al. (US 2016/0169786) in view of Kumar et al. (US 2018/0247195) and further in view of Foster et al. (US 2014/0097129). 
Regarding claim 2, Albitar et al. (US 2016/0169786) teaches a method wherein the configuration settings (Paragraph 0061 lines 1-5) include one or more from a group of an area corresponding to gating of cells (Paragraph 0056 lines 3-10). 
Albitar et al. (US 2016/0169786) lacks teaching configuration settings including one or more of a group of a flow rate, a plate voltage, a photomultiplier tube voltage, and an electrical charging ring voltage. 
Foster et al. (US 2014/0097129) teaches a system wherein the configuration settings (Paragraph 0094 lines 1-3) include one or more from a groups of a flow rate (Paragraph 0097 line 1), a plate voltage (Paragraph 0045 lines 1-8), a photomultiplier tube voltage (Paragraph 0071 lines 4-14), and an electrical charging ring voltage (Paragraph 0044 lines 6-8, Paragraph 0045 lines 1-5). Foster et al. explains that adjustments to different parameters results in adjustments to the sort purity and sort yield (Paragraph 0094 lines 1-3, Paragraph 0098 lines 3-7) within a particle manipulation system with cytometric capability (Paragraph 0040 lines 4-11). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Albitar et al. (US 2016/0169786) to include configuration settings including one or more of a group of a flow rate, a plate voltage, a photomultiplier tube voltage, and an electrical charging ring voltage as taught by Foster et al. (US 2014/0097129) in order to provide additional configuration settings which are adjustable to control the outcome of the sorting machine. 
Regarding claim 10, Albitar et al. (US 2016/0169786) teaches a system wherein the configuration settings (Paragraph 0061 lines 1-5) include one or more from a groups of an area corresponding to gating of cells (Paragraph 0056 lines 3-10). 
Albitar et al. (US 2016/0169786) lacks teaching configuration settings including one or more of a group of a flow rate, a plate voltage, a photomultiplier tube voltage, and an electrical charging ring voltage. 
Foster et al. (US 2014/0097129) teaches a system wherein the configuration settings (Paragraph 0094 lines 1-3) include one or more from a groups of a flow rate (Paragraph 0097 line 1), a plate voltage (Paragraph 0045 lines 1-8), a photomultiplier tube voltage (Paragraph 0071 lines 4-14), and an electrical charging ring voltage (Paragraph 0044 lines 6-8, Paragraph 0045 lines 1-5). Foster et al. explains that adjustments to different parameters results in adjustments to the sort purity and sort yield (Paragraph 0094 lines 1-3, Paragraph 0098 lines 3-7) within a particle manipulation system with cytometric capability (Paragraph 0040 lines 4-11). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Albitar et al. (US 2016/0169786) to include configuration settings including one or more of a group of a flow rate, a plate voltage, a photomultiplier tube voltage, and an electrical charging ring voltage as taught by Foster et al. (US 2014/0097129) in order to provide additional configuration settings which are adjustable to control the outcome of the sorting machine. 
Regarding claim 18, Albitar et al. (US 2016/0169786) teaches a computer program product wherein the configuration settings (Paragraph 0061 lines 1-5) include one or more from a group of an area corresponding to gating of cells (Paragraph 0056 lines 3-10). 
Albitar et al. (US 2016/0169786) lacks teaching configuration settings including one or more of a group of a flow rate, a plate voltage, a photomultiplier tube voltage, and an electrical charging ring voltage. 
Foster et al. (US 2014/0097129) teaches a system wherein the configuration settings (Paragraph 0094 lines 1-3) include one or more from a groups of a flow rate (Paragraph 0097 line 1), a plate voltage (Paragraph 0045 lines 1-8), a photomultiplier tube voltage (Paragraph 0071 lines 4-14), and an electrical charging ring voltage (Paragraph 0044 lines 6-8, Paragraph 0045 lines 1-5). Foster et al. explains that adjustments to different parameters results in adjustments to the sort purity and sort yield (Paragraph 0094 lines 1-3, Paragraph 0098 lines 3-7) within a particle manipulation system with cytometric capability (Paragraph 0040 lines 4-11). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Albitar et al. (US 2016/0169786) to include configuration settings including one or more of a group of a flow rate, a plate voltage, a photomultiplier tube voltage, and an electrical charging ring voltage as taught by Foster et al. (US 2014/0097129) in order to provide additional configuration settings which are adjustable to control the outcome of the sorting machine. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0051650 teaches classification of cells based on biomarkers with machine learning techniques. 
US 2017/0102310 teaches an automatic classification apparatus for flow cytometer multidimensional data. 
US 9965702 teaches machine learning methods with support vector machines to analyze flow cytometry data.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.K.D./Examiner, Art Unit 3653                 

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653